 Case 3:18-cv-01251-M Document 125 Filed 09/09/21              Page 1 of 1 PageID 6229



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CUPP CYBERSECURITY LLC, et al.,               §
                                              §
              Plaintiffs,                     §
                                              §
v.                                            §              No. 3:18-cv-1251-M
                                              §
TREND MICRO, INC., et al.,                    §
                                              §
              Defendants.                     §
                                              §

                                          ORDER

       The Court previously set a Zoom conference on September 14, 2021, at 10:00a.m. CST.

In addition to Plaintiffs’ Motion to Compel Documents and Discovery Responses (ECF No.

101), Counsel should also be prepared to argue Defendants’ Motion for Leave to Amend their

Invalidity Contentions (ECF No. 99).

       SO ORDERED.

       September 9, 2021.
                                                  ____________________________________
                                                  BARBARA M. G. LYNN
                                                  CHIEF JUDGE
